Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected are under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2015/0082579) to Lin.
Regarding independent claim 1, Lin discloses a housing (110), a stiff roller brush (160a) and a soft roller brush (120a) in that the housing (110) is provided with a partition plate (S) dividing the inner part of the housing (110) into a first storage chamber (left side in FIG. 2) and a second storage chamber (right side in FIG. 2) which are disconnected to each other, wherein the stiff roller brush (160a) is partially contained in the first storage chamber (left side) and is movably connected to the housing (110) (See paragraphs [0033]-[0034]), 
and the stiff roller brush (160a) partially protrudes the housing (110) (See FIG. 4); and the soft roller brush (120a) is partially contained in the second storage chamber (right side) and is movably connected to the housing (110), and the soft roller brush (120a) partially protrudes the housing (110).
Regarding claim 2, Lin discloses that the partition plate (S) is provided with a first curved portion (112a) located between the stiff roller brush (160a) and the soft roller brush (120a), wherein the first curved portion (112a) wraps the soft roller brush (120a) (See FIG. 2).
Regarding claim 3, Lin discloses that the first storage chamber (left side in FIG. 2) is provided with a vacuum cavity (vacuum pressure) with that the stiff roller brush (160a) is partially contained in the vacuum cavity (vacuum pressure) and is movably connected to the housing (110).
Regarding claim 5, Lin discloses that the second storage chamber (right side) is provided with a decontamination cavity (140), wherein the soft roller brush (120a) is partially contained in the decontamination cavity (140) and is movably connected to the housing (110) (See paragraph [0038]).
Allowable Subject Matter
2.	Claims 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723